         AO 450 (GAS Rev 10/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  WILLIE FRANK WRIGHT,


                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER: 6:18-cv-108

                  LUE HIGHTOWER, et al.,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated July 8, 2019, adopting the Report and

                     Recommendation of the U.S. Magistrate Judge, the Court DISMISSES without prejudice Plaintiff’s

                     Complaint and DENIES Plaintiff in forma pauperis status on appeal. This case stands CLOSED.




            Approved by:




                  July 11, 2019
                                                                                Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
